NOTE:   This order is nonprecedential.

  Wniteb ~tate~ <!Court of ~peaI~
      for tbe jfeberaI <!Circuit

             APELDYN CORPORATION,
                 Plaintiff-Appellant,

                            v.
       AU OPTRONICS CORPORATION AND
    AU OPTRONICS CORPORATION AMERICA,
              Defendants-Appellees,

                           AND
  CHI MEl OPTOELECTRONICS CORPORATION
   AND CHI MEl OPTOELECTRONICS USA INC.,
              Defendants-Appellees,

                           AND

     SAMSUNG ELECTRONICS CO., LTD. AND
    SAMSUNG ELECTRONICS AMERICA, INC.,
                Defendants.


                        2012-1172


   Appeal from the United States District Court for the
District of Delaware in case no. 08-CV-0568, Judge Sue L.
Robinson.
APELDYN CORP v. AU OPTRONICS                                      2
                        ON MOTION


                          ORDER

     AU Optronics Corporation and AU Optronics Corpo-
ration America move without opposition for an extension
of time until December 5, 2012, to file its response brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      OCT 19 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Scott G. Seidman, Esq.
    Donald R. McPhail, Esq.                        FILED
    Terrence D. Garnett, Esq.            u.s.THE FEDEfl~l CIRCUITFOn
                                              COURT OF APPEALS

                                               OCT 19 ZU'IL
s24
                                                 JANHORBAlY
                                                    a.ERK